Case 1:19-cr-00018-AB.] Document 3 Filed 01/24/19 Page 1 of 1

FILED

UNITED STATES DISTRICT COURT `lAN 2 4 2019
FOR THE DISTRICT OF COLUMBIA C|erk, U.S. District and
Bankruptcy Courts

UNITED STATES OF AMERICA Crim. No.

 

 

v. CHARGES:
Roger Jason Stone, Jr., Grand Jury Original
Defendant, 18 U.S.C. § 1505 (Obstruction of Official
Proceeding)
Casle: 1:19-cr-00018 18 U.S.C. § 1001 (False Statements)
Asstgned To : Judge Amy B Jackson 18 U.S.C. § 1512(b)(1) (Witness Tampering)
ASS'Q')- Date : 01/24!2019 18 U.S.C. § 2 (Causing an Act to be Done)
Descrlptlon: |ND|CTMENT (B)
Re|ated Case: 180r215 [ABJ) UNDER SEAL
M

Upon consideration of the government’s Motion for Sealing of the Indictment, Warrant,
the Instant Motion, and to Delay Entry on the Public Docket of the Filing of the Motion to Seal
and all Related Matters; for the reasons set out therein; and in consideration of Washington Post
v. Robinson, 935 F.2d 282, 289 n.lO (D.C. Cir. 1991), it is hereby

ORDERED that the Indictment, Warrant, the Instant Motion and the entry on the public
docket of the filings of the motion to seal and all related matters be delayed until the defendant
named in the Indictment is in custody, at which time the foregoing materials shall be unsealed; and

IT IS FURTHER ORDERED that the government shall inform the Court as soon as the

defendant named in the Indictment is in custody so that the foregoing materials can be unsealed

l and entered on the public docket.

MWUMz/>za

    

WM/

HoN. DEBORAH A. ROBIN"SON
UNITED sTATEs MAGISTRATE JUDGE

